Citation Nr: 1003097	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis 
(arthralgia) of several joints.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
October 1943 to November 1945.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in August 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in March 1950, the RO denied service 
connection for arthritis (arthralgia) of several joints, 
namely, the clavicles, ankles, and feet; after the Veteran 
was notified of the adverse decision and of his right to 
appeal, he did not appeal the rating decision. 

2.  The evidence presented since the rating decision in March 
1950 by the RO relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The rating decision in March 1950 by the RO, denying 
service connection for arthritis (arthralgia) of several 
joints, namely, the clavicles, ankles, and feet, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  The additional evidence presented since the rating 
decision in March 1950 by the RO, denying service connection 
for arthritis (arthralgia) of several joints, namely, the 
clavicles, ankles, and feet, is new and material, and the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection, further discussion here 
of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where as here the claim of service connection has been 
previously denied, a subsequent claim of service connection 
for the same disability may not be considered on the merits 
unless new and material evidence has been presented.  And 
whether or not the RO reopened the claim is not dispositive, 
as it is the Board's jurisdiction responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).

In a rating decision in March 1950, the RO denied service 
connection for arthritis (arthralgia) of several joints, 
namely, the clavicles, ankles, and feet because there was no 
evidence of arthritis after service.  After the Veteran was 
notified of the adverse decision and of his right to appeal, 
he did not appeal the rating decision.  And by operation of 
law, the rating decision in March 1950 became final based on 
the evidence then of record. 

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
March 1950 is summarized below.

The service treatment records show that that May 1944 the 
Veteran was hospitalized for symptoms of a sore throat for 
two weeks, hoarseness and malaise.  On admission, the 
Veteran's temperature was 101.  Except for pes planus, 
examination of the bones and joints was negative.  The 
diagnoses were acute pharyngitis and acute laryngitis.  About 
two weeks after the Veteran was discharge from the hospital, 
the Veteran had symptoms of a painful chest, knees, and 
ankles.  He was readmitted for observation for rheumatic 
fever.  The diagnosis was acute, arthralgia of the clavicles, 
ankles, and feet of undetermined cause.  On separation 
examination, the Veteran complained of painful wrists, knees, 
and ankles, but no musculoskeletal defect was found. 

After service on VA hospitalization in January and February 
1950, arthritis of the clavicles, ankles, and feet was not 
found. 

New and Material Evidence Claim

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  A claim that 
is the subject of a prior final denial may be reopened if new 
and material evidence is presented.  If the claim is 
reopened, the claim will be reviewed on the merits with 
consideration given to all the evidence of record.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



As the application to reopen the claim was received in 
February 2007, after the regulatory definition of new and 
material was last amended in August 2001, the current 
regulatory definition of new and material evidence applies.  
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence and Analysis 

The RO previously denied the claim because the arthritis 
(arthralgia) of several joints, namely, the clavicles, 
ankles, and feet in service was acute and there was no 
evidence of arthritis after service. 

The additional evidence, in part, consists of private medical 
records documenting degenerative arthritis of the right knee 
by X-ray in August 1996 and a history of a left total knee 
replacement.  As the additional evidence relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of arthritis after service, the absence of which 
was the reason for the prior denial of the claim, the 
evidence raises a reasonable possibility of substantiating 
the claim, constituting new and material evidence, and the 
claim is reopened.




ORDER

As new and material evidence has been presented, the claim of 
service connection for arthritis (arthralgia) of several 
joints is reopened, and to this extent only the appeal is 
granted.


REMAND

Before deciding the claim of service connection for arthritis 
of several joints on the merits, further evidentiary 
development of the record is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the medical 
records, pertaining to the left total 
knee replacement or to authorize VA to 
obtain the records on his behalf.

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the degenerative 
changes of the right knee by X-ray in 
August 1996 or of the left knee, if 
shown, are related to the symptoms of 
arthralgia in service. 

In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance that although the 
Veteran was worked-up for rheumatic 
fever, rheumatic fever was not 
confirmed by laboratory findings, and 
the pertinent diagnosis was acute 
arthralgia of undetermined cause. 



The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims file must be made available to 
the examiner. 

3.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


